                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE

 ZHIZHENG WANG, for the WANG                      Case No. 2:18-cv-01220-RSL
 LENDER GROUP,
                                                  STIPULATED MOTION FOR
                                                  DISMISSAL WITH PREJUDICE AS TO
                Plaintiff,                        INTERVENOR PLAINTIFF
        v.                                        DECATHLON ALPHA III, L.P. ONLY
                                                  AND ORDER
 BRUCE HULL, an individual,

                Defendant.

 DECATHLON ALPHA, III, L.P.

                Intervenor Plaintiff,
        v.

 ZHIZHENG WANG, for the WANG
 LENDER GROUP

                Intervenor Defendant.


                              I.        STIPULATED MOTION
       IT IS HEREBY STIPULATED by and between Plaintiff/Intervenor Defendant

Zhizheng Wang, assignee for the Wang Group (“Wang”), and Intervenor Plaintiff Decathlon

Alpha III, L.P. (“Decathlon”), through their undersigned counsel of record, that Decathlon

alone should be dismissed with prejudice from this action, and each party shall bear its own

fees and costs. For avoidance of doubt, this stipulation does not affect the pending claims or

 ORDER - 1                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                              Attorneys at Law
                                                                              U.S. Bank Centre
                                                                        1420 5th Avenue, Suite 3400
                                                                          Seattle, WA 98101-4010
                                                                          Telephone 206-622-1711
litigation between Wang and Defendant Bruce Hull.

        Dated this 26th day of May, 2021.

 SCHWABE, WILLIAMSON & WYATT, P.C.

 By: /s/ Jennifer L. Campbell                     By: /s/ Kevin Riach
 Jennifer L. Campbell, WSBA #31703                Kevin Riach, Bar #0389277
 E-mail: jcampbell@schwabe.com                    E-mail: kriach@riachdefense.com
 1420 5th Avenue, Suite 3400                      Minneapolis, MN 55402-1425
 Seattle, WA 98101                                Attorney Admitted Pro Hac Vice for
 Attorney for Intervenor Plaintiff,               Intervenor Plaintiff Decathlon Alpha III, L.P.
 Decathlon Alpha III, L.P.

 WAX ELLISON PLLC

 By: /s/ Benjamin Ellison
 Benjamin Ellison, WSBA #48315
 E-mail: salishsealegal@outlook.com
 2212 Queen Anne Ave. North, No. 719
 Seattle, WA 98109-2312
 Attorney for Plaintiff Zhizheng Wang

                                      II.     ORDER
        THIS MATTER, having come before the Court on the above stipulation of

Plaintiff/Intervenor Defendant Zhizheng Wang and Intervenor Plaintiff Decathlon Alpha

III, L.P. (“Decathlon”), IT IS HEREBY ORDERED that consistent with the foregoing

stipulation, Decathlon alone should be dismissed with prejudice from the above-entitled

action, and each party shall bear its own fees and costs. By this Order, no modification is

intended as to the pending claims or litigation between Zhizheng Wang and Defendant Bruce

Hull.
        Dated this 21st day of June, 2021.


                                             United States District Court
                                             Judge Robert S. Lasnik




 ORDER - 2                                                          SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                              Attorneys at Law
                                                                              U.S. Bank Centre
                                                                        1420 5th Avenue, Suite 3400
                                                                          Seattle, WA 98101-4010
                                                                          Telephone 206-622-1711
